Citation Nr: 0802724	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral knee 
disability, to include arthritis and as due to an undiagnosed 
illness (also referred to herein simply as a "bilateral knee 
disability").

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
right ankle injury, to include arthritis and as due to an 
undiagnosed illness (also referred to herein simply as a 
"right ankle disability").

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
left foot injury, other than service-connected hallux valgus, 
to include arthritis and as due to an undiagnosed illness 
(also referred to herein simply as a "left foot injury").

4.  Entitlement to service connection for sleep apnea.



5.  Entitlement to service connection for diabetes mellitus 
(also referred to herein simply as a "DM").

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for arthritis of the 
multiple joints and generalized muscle and joint pain, other 
than the hips, lumbar spine, knees, ankles and feet, to 
include as due to an undiagnosed illness (also referred to 
herein simply as multiple joint arthritis).

8.  Entitlement to service connection for left hip disability 
secondary to service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1972 to 
June 1992, including service in the Persian Gulf.  He 
currently resides in Germany.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the agency of original jurisdiction (AOJ).  A 
September 2007 rating decision granted increased ratings for 
service-connected right hip and low back disabilities and a 
total disability rating based on individual unemployability, 
effective in June 2007.

Based on the veteran's request for a personal hearing before 
a member of the Board sitting at the AOJ, a hearing was 
scheduled for August 23, 2007.  However, a July 2007 
statement on behalf of the veteran withdrew his request for a 
personal hearing. 

The now reopened claims of service connection for knee 
disability, residuals of a right ankle injury, and residuals 
of a left foot injury, as well as the claims for service 
connection for fatigue due to undiagnosed illness and for 
left hip disability secondary to service-connected right hip 
disability, are being remanded to the AOJ via the Appeals 
Management Center in Washington, DC. for additional 
development.  


FINDINGS OF FACT

1.  The veteran's original claims of service connection for 
bilateral knee disability, residuals of a right ankle injury, 
and residuals of a left foot injury were denied by the Board 
in October 1997.  

2.  The additional evidence received since October 1997 
includes material that is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the knee, ankle and 
foot disability claims.  

3.  The veteran is not shown to have manifested complaints or 
findings referable to sleep apnea during his period of active 
service.  

4.  The currently demonstrated sleep apnea is not shown to be 
due to any event or incident of the veteran's period of 
active service.  

5.  The veteran is not shown to have manifested complaints or 
findings indicative of DM during service or during the first 
year thereafter.  

6.  The currently demonstrated DM is not shown to be due to 
any event or incident of the veteran's period of active 
service.  

7.  The veteran is not shown to have arthritis of multiple 
joints or generalized multiple muscle and joint pain, other 
than the hips, lumbar spine, ankles, feet and knees, due to 
any event or incident of his period of military service, to 
include an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for residuals of a right 
ankle injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2007).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for residuals of a left foot 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2007).  

4.  The veteran does not have a disability manifested by 
sleep apnea due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2007).  

5.  DM was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  The veteran does not have arthritis of multiple joints or 
generalized muscle and joint pain, other than the hips, 
lumbar spine, ankles, feet and knees due to undiagnosed 
illness or other disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§  3.303, 3.317 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided hereinbelow.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2003, the AOJ sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection, including due to undiagnosed illness.  In June 
2003, the AOJ sent the veteran a letter, with a copy to his 
representative at the time, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  In February 2004, the AOJ sent the 
veteran a letter, with a copy to his current representative, 
in which he was informed of the requirements needed to 
establish service connection on a secondary basis.  In 
accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Private medical evidence was added to the claims files after 
each of the above-noted letters.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims files.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the AOJ, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if any of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in June 2003 and February 2007.  


However, VA's duty to assist the veteran in the 
development of each claim that involves new and material 
evidence is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues decided herein.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

New And Material Evidence Claims

Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of DM, service connection 
may be granted if such disease is manifested to a 
compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Background

The issues of service connection for bilateral knee 
disability, residuals of a right ankle injury, and residuals 
of a left foot injury were denied by the Board in October 
1997 because the issues were not timely appealed.  They were 
denied by the AOJ in an August 1994 Statement of the Case 
because of the absence of evidence of chronic residuals.

Previously Considered Evidence

The evidence on file at the time of the October 1997 Board 
decision consisted of the veteran's service medical 
records.  

Evidence Received Since October 1997

The evidence received since October 1997 consists of VA 
and private medical evidence, including orthopedic 
examinations, beginning in April 1993 and written 
statements by and on behalf of the veteran.  

Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has disabilities of the knees, right ankle, 
and left foot due to service.  

The evidence received since October 1997 includes VA and 
private medical records showing continued complaints of 
joint problems beginning in June 1994, only two years 
after discharge.  This evidence includes complaints 
involving the knees, ankles, and feet.  Degenerative 
osteoarthritis of the knees, ankles, and feet was 
diagnosed on examination in July 2003.  

The above medical evidence received since October 1997 is new 
and material for the purpose of reopening the claims of 
service connection for knee disability, residuals of a right 
ankle injury, and residuals of a left foot injury.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration by 
showing that the veteran complained of joint problems soon 
after service discharge and has current disabilities of the 
knees, right ankle, and left foot, thereby raising a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156.

Therefore, the Board finds that the claims of service 
connection for bilateral knee disability, residuals of a 
right ankle injury, and residuals of a left foot injury are 
reopened.  

Service Connection Claims

Additional Law And Regulations

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases (such as arthritis and diabetes mellitus) to a 
degree of 10 percent or more within one year from separation 
from service, such disease may be presumed to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Analysis

Sleep Apnea

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of sleep apnea, including 
on his March 1992 retirement medical history and examination 
reports.  

The initial post-service complaints of sleep problems were in 
August 1995, which is over three years after discharge, and 
the initial diagnosis of sleep apnea was even later.  In 
fact, it was noted in August 1995 that the examiner doubted 
that the veteran had sleep apnea.  When evaluated in February 
2007, the examiner noted that the condition was not diagnosed 
until 1995 /1996 and was treated by surgery.  

Consequently, as there is no showing of sleep apnea in the 
veteran's service records or soon thereafter and no nexus 
opinion in favor of the claim, all of the elements required 
to warrant a grant of service connection have not been shown.  

Although a February 2007 statement from the veteran's ex-wife 
reports that the veteran began having problems with stoppage 
of breathing a number of times at night beginning during the 
summer of 1985, it is now well established that, while she is 
competent to describe what she has observed, her lay 
statements are not competent to establish a medical nexus 
between a current medical disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the claim of service connection for sleep apnea 
must be denied.  

DM

The veteran's service medical records do not contain any 
complaints or findings indicative of DM and there is no 
diagnosis of DM in service, including on his March 1992 
retirement medical history and examination reports.  

The initial diagnosis of DM was not until 2002, which is ten 
years after service discharge, although it was reported on 
evaluation in February 2007 that DM had been diagnosed in 
1998 and documented in 2002.  There is also no medical nexus 
opinion on file linking the veteran's post-service DM to 
service incurrence.

As there is no evidence of DM in service or for several years 
after discharge, and no medical nexus evidence linking any 
currently diagnosed DM to any event or incident of service, 
all of the factors needed to warrant service connection for 
DM have not been shown.  Consequently, the claim for service 
connection for DM, on either a presumed or direct basis, must 
also be denied.  




Muscle and Joint Pain and Arthritis of Multiple Joints Due to 
Undiagnosed Illness

The veteran contends that he has multiple joint arthritis and 
generalized muscle and joint pain that is related to service, 
to include as due to an undiagnosed illness.  However, the 
Board notes at the outset that the veteran is already 
service-connected for the following disabilities: 
degenerative changes of the right hip; arthritis if the 
lumbar spine; bilateral hallux valgus; and residuals of a 
left ankle sprain.  Moreover, in accordance with this 
decision, the veteran's claims for bilateral knee disability, 
right ankle disability, and left foot disability, have all 
been reopened, and the veteran's claim for a left hip 
disability secondary to service-connected right hip 
disability is being remanded.  Thus to the extent the veteran 
claims multiple joint arthritis and generalized joint an 
muscle pain, in this section the Board will consider only 
areas of the body that are not already service-connected or 
that have been reopened herein in order to avoid the rule 
against pyramiding.  38 C.F.R. § 4.14.  

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations.  

The veteran's service medical records reveal complaints of 
joint pain.  Post-service medical evidence reveals the 
following diagnoses:  minimal and insignisficant degenerative 
changes of the hands; and chronic subluxation of the right 
thumb.  

The Board notes that service connection is not warranted if a 
chronic disability can be attributed to any known clinical 
diagnosis.  See § 38 C.F.R. § 3.317(a)(1).  In this case, the 
veteran has been diagnosed with minimal arthritis of the 
hands and right thumb subluxation.  Since the muscle and 
joint pain of the left ankle can be attributed to a known 
clinical diagnoses, service connection for muscle and joint 
pain of thereof due to an undiagnosed illness is not 
warranted.  Moreover, as arthritis is a known clinical 
diagnosis, arthritis of multiple joints due to an undiagnosed 
illness is also not warranted.  There is otherwise no medical 
evidence demonstrating that the veteran suffers from a 
systematic disease process causing generalized joint an 
muscle pain such as fibromyalgia, as a result of gulf war 
syndrome or other cause.

Consequently, as all of the elements needed to establish 
service connection have again not been shown, the claims of 
service connection for muscle and joint pain of the multiple 
joints due to undiagnosed illness and for arthritis of 
multiple joints due to undiagnosed illness must be denied.  

There is also no medical evidence to suggest that the 
veteran's diagnosed ailments of the hands and right thumb are 
otherwise related to service on a direct basis.  Aside from a 
service treatment record indicating that the veteran had a 
superficial laceration of the right "pinky" finger, there 
is no indication in service of injury or disease to the 
muscles, joints, or bones of the hands, fingers, or thumbs.  
It was not until the July 2003 orthopedic examination, more 
than 10 years after service, that the veteran was diagnosed 
with minimal arthritis of the hands and chronic subluxation 
of the right thumb.  There is also no medical nexus opinion 
on file linking the veteran's post-service ailments of the 
hands and right thumb to service incurrence.

As there is no evidence of injury or disease of the hands and 
fingers in service or for several years after discharge, and 
no nexus evidence linking any currently diagnosed ailment 
thereof to any event or incident of service, all of the 
factors needed to warrant service connection for arthritis 
have not been shown.  Consequently, the claim for direct 
service connection, at least for disabilities affecting the 
hands, fingers, and thumbs must also be denied.  

Conclusion

Although statements by and on behalf of the veteran have been 
taken into consideration in this case, a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of a 
disability, including the disabilities at issue.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral knee disability, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of right ankle 
injury, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of a left foot 
injury, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

Service connection for sleep apnea is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for arthritis of multiple joints or 
generalized multiple muscle and joint pain, other than the 
hips, lumbar spine, ankles, feet and knees, to include as due 
to an undiagnosed illness, is denied.  


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claims of service connection 
for bilateral knee disability, residuals of a right ankle 
injury, and residuals of a left foot injury.    



While the evidence is sufficient for reopening the claims, it 
does not contain a nexus opinion to determine whether the 
veteran currently has knee disability, residuals of a right 
ankle injury, and/or residuals of a left foot injury due to 
service.  

Accordingly, these claims of service connection should be 
considered by the AOJ on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board also notes that the veteran is service connected 
for right hip disability and that he currently has a left hip 
disability.  However, there is no nexus opinion on file on 
whether his current left hip disability is causally related 
to his service-connected right hip disability.

With respect to the claim for service connection for fatigue, 
to include as due to an undiagnosed illness, the Board notes 
that although abnormal fatigue since service was diagnosed on 
evaluation in June 2003, the complete etiology of this 
fatigue was not provided.  The Board observes that the 
examiner alluded to the possibility that the fatigue was due, 
at least in part, to diagnosed sleep apnea.  But there was no 
analysis as to whether the veteran's fatigue was related, at 
least in part, to a disease process such as chronic fatigue 
syndrome.

Although a comprehensive orthopedic evaluation was conducted 
in February 2007, the evaluation does not include any nexus 
opinion. 

The medical evidence on file is inconclusive as to whether 
the veteran currently has the following: a knee disability, 
residuals of a right ankle injury, and residuals of a left 
foot disability due to service, as well as whether his 
current left hip disability is secondary to his service-
connected right hip disability and whether his fatigue is due 
to undiagnosed illness or otherwise related  to service. 
Therefore, the Board believes that further examination and 
nexus opinions need to be obtained from an appropriate health 
care provider after review of the claims files prior to Board 
adjudication.  


Accordingly, the issues still on appeal are REMANDED to the 
AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claims for service 
connection for bilateral knee disability, 
residuals of a right ankle injury, 
residuals of a left foot disability, left 
hip disability, and fatigue, including 
treatment since the most recent evidence 
on file in March 2007.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  After the above, the RO should 
arrange for review of the veteran's 
claims files by an examiner or examiners 
with appropriate expertise to provide 
opinions in conjunction with physical 
examinations, based on all of the 
evidence on file, to determine whether it 
is at least as likely as not (50 percent 
or more probability) that: 1) any 
diagnosed bilateral knee disability and 
right ankle disability are causally 
related to service; 2) any diagnosed left 
foot disability separate from service-
connected left foot hallux valgus is 
causally related to service; 3) any 
diagnosed left hip disability is related 
to service-connected right hip disability 
or otherwise causally related to service; 
and 4) any diagnosed fatigue is due, in 
whole or in part, to a diagnosed disease 
process, related to diagnosed sleep 
apnea, or otherwise due to an undiagnosed 
illness.  The claims folder, including a 
copy of this Remand, must be made 
available to, and reviewed by, the 
examiner(s).  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed and 
should be associated with the veteran's 
VA claims files.  

3.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claims for service connection for 
bilateral knee disability, residuals of a 
right ankle injury, residuals of a left 
foot injury, left hip disability, and 
fatigue due to undiagnosed illness.  The 
AOJ should take into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent current law and regulations, 
including 38 C.F.R. § 3.317.  The veteran 
and his representative should then be 
given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


